Citation Nr: 9911490	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-40 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbar spine, currently evaluated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had 20 years of active military service, retiring 
therefrom in May 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Denver Regional Office (RO) June 1995 rating 
decision which increased the rating of the service-connected 
degenerative changes of the lumbar spine from 0 to 20 
percent, and denied service connection for tinnitus.

By October 1996 RO rating decision, service connection was 
granted for the veteran's tinnitus, and a 10 percent rating 
was assigned it.  The October 1996 favorable action by the RO 
as to the matter of service connection for tinnitus renders 
the claim moot as a full grant of the benefit sought pursuant 
to Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App. 329 (1995) that a 
notice of disagreement to a service connection claim 
translated into a notice of disagreement for other "down-
stream element[s]" such as the rating assigned or the 
effective date of the award).  


REMAND

Most recently, a VA medical examination was performed in 
March 1997, at which time the veteran indicated that he 
experienced intermittent low back pain since his in-service 
trauma, noting that the pain was increasing on prolonged 
standing or sitting, walking up and down stairs, and when 
lifting more than 20 pounds.  On examination, the range of 
low back motion was reduced and associated with pain on 
movement in all directions, but straight leg raising was 
negative.  Lumbosacral spine strain with limited motion, 
degenerative joint disease, and degenerative disc disease at 
L4-5 were diagnosed.

At a January 1999 Travel Board hearing, the veteran testified 
that the severity of his low back disability had increased 
since the last VA examination in March 1997 in that he 
experiences constant pain and discomfort, and his symptoms 
are now associated with muscle spasms and radiating pain and 
numbness in the lower extremities; the range of motion of the 
back is reportedly significantly reduced, occasionally 
renders him unable to put on shoes or socks, and is 
productive of functional impairment (including inability to 
lift objects and walk distances greater than 50 meters 
without rest).  He indicated that the pain interferes with 
his ability to sleep and, most of the time, he is forced to 
sleep on the floor or in a chair so as to reduce the pain and 
discomfort.  He stated that he receives ongoing treatment for 
his low back disability, and regularly takes medication to 
alleviate the pain.

The pertinent evidence, as discussed above, indicates that 
the impairment associated with the veteran's service-
connected lumbar spine disability is greater than when he was 
last examined by VA in March 1997; it appears that the pain 
is more severe and persistent, and the disability may now be 
associated with neurological impairment.  When a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, 
the Board concludes that a thorough, contemporaneous 
evaluation of the service-connected low back disability is 
now warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that functional impairment associated with 
the service-connected low back disability was not addressed 
by the examiner on VA examination in March 1997 (which was 
noted by his representative at the January 1999 hearing).  
Thus, on reexamination of his low back disability, any 
functional impairment associated therewith should be fully 
documented consistent with 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his low back since March 1997.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA and private reports of 
medical treatment (not already of 
record), should be obtained by the RO 
and incorporated into the claims folder.

2.  The veteran should be afforded 
another VA orthopedic and neurological 
examination to determine the nature and 
severity of his service-connected low 
back disability.  The examination 
reports should include a full 
description of his pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examinations, and the examination 
reports must reflect a review of the 
claims folder.  The examiner should 
elicit all of the veteran's subjective 
complaints concerning his service-
connected low back disability and 
provide an opinion as to whether there 
is adequate pathology present to support 
each subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.  Symptoms associated with the 
service-connected degenerative changes 
in the lumbar spine should be 
distinguished from any other nonservice-
connected symptomatology.  If it is 
impossible to so distinguish the 
symptoms, the examiner should so state.

3.  The RO review of the veteran's claim 
should include in its readjudication of 
the evidence consideration of the 
applicability of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


